 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1721 
In the House of Representatives, U. S.,

November 18, 2010
 
RESOLUTION 
Providing for the consideration of the Senate amendment to the bill (H.R. 1722) to require the head of each executive agency to establish and implement a policy under which employees shall be authorized to telework, and for other purposes, and providing for consideration of motions to suspend the rules. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 1722) to require the head of each executive agency to establish and implement a policy under which employees shall be authorized to telework, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order except those arising under clause 10 of rule XXI, a motion offered by the chair of the Committee on Oversight and Government Reform or his designee that the House concur in the Senate amendment. The Senate amendment shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Oversight and Government Reform. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. 
2.It shall be in order at any time through the legislative day of November 19, 2010, for the Speaker to entertain motions that the House suspend the rules. The Speaker or her designee shall consult with the Minority Leader or his designee on the designation of any matter for consideration pursuant to this section. 
 
Lorraine C. Miller,Clerk.
